DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1-21 is/are objected to because of the following informalities:  
Claim 1, line 2 recites “of elastically deformable membrane” instead of “of an elastically deformable membrane” in order to be grammatically correct. 
Claim 1, lines 2-3 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 
Claim 1, lines 3-4 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 
Claim 1, line 8 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 
Claim 1, line 9 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 
Claim 1, line 10 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 

Claim 2, line 4 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 
Claim 2, line 5 recites the limitation “the distraction force” instead of “the at least one distraction force” in order to be consistent with the previously used claim terminology. 
Claim 3, line 3 recites the limitation “the external fixation member” instead of “the at least one external fixation member” in order to be consistent with the previously used claim terminology. 
Claim 5, line 2 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 
Claim 8, line 4 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 
Claim 12, line 2 recites “of elastically deformable membrane” instead of “of an elastically deformable membrane” in order to be grammatically correct. 
Claim 12, lines 2-3 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 

Claim 12, line 8 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 
Claim 12, line 9 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 
Claim 12, line 10 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 
Claim 12, line 11 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 
Claim 12, line 12 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 
Claim 12, line 13 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 

Claim 12, line 17 recites the limitation “the distraction force” instead of “the at least one distraction force” in order to be consistent with the previously used claim terminology. 
Claim 12, line 20 recites the limitation “the external fixation member(s)” instead of “the at least one of the first and the second external fixation members” in order to be consistent with the previously used claim terminology. 
Claim 14, line 2 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 
Claim 18, line 5 recites the limitation “the membrane” instead of “the elastically deformable membrane” in order to be consistent with the previously used claim terminology. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the stretched membrane" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should instead recite “the elastically deformable membrane having the stretched length” and for the purpose of compact prosecution will be examined below under this assumption. 
Claim 1 recites the limitation "the stretch force" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should instead recite “a stretch force” and for the purpose of compact prosecution will be examined below under this assumption.
Claim 2 recites the limitation "the tension" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should recite “a tension” and for the purpose of compact prosecution will be examined below under this assumption.
Claim 12 recites the limitation "the stretched membrane" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should instead recite “the elastically deformable membrane having the stretched length” and for the purpose of compact prosecution will be examined below under this assumption.

Claim 12 recites the limitation "the tension" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should recite “a tension” and for the purpose of compact prosecution will be examined below under this assumption.
Claim 16 recites the limitation “separating at least a portion of the one or more of the membranes” in lines 1-2. There is insufficient antecedent basis for this limitation (e.g. “the membranes”) in the claim. It is unclear if the applicant is trying to claim that additional portions of the membrane is being separated or if an additional membrane is being claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell et al. (U.S. Patent 5,447,492, hereinafter “Cartmell”) and in view of Gurtner et al. (U.S. Pub. No. 2016/0213522 A1, hereinafter “Gurtner”). 
Cartmell discloses, regarding claim 1, a method, comprising the steps of: (A-B) applying an elastically deformable membrane (10, see Fig. 1) to a skin of a patient (see Fig. 7), wherein the deformable membrane has a bonding material (20, see lines 18-24 of column 4) associated with at least a portion of a surface thereof (see lines 18-24 of column 4) and wherein the bonding material attaches the deformable membrane to the skin (see Fig. 7); and (D) inserting at least one external fixation member (56) through the membrane and skin at a location interior to an end of the membrane (see Fig. 7, note that at least one fixation member 56 is located interior to membrane 10).
Cartmell fails to explicitly disclose, regarding claim 1, wherein the deformable membrane is elastically deformable; and wherein the method comprises the steps of: (A) applying force to a segment of elastically deformable membrane to stretch the membrane to a stretched length that is greater than an original length of the membrane, wherein the elastically deformable membrane; (B) applying the stretched membrane to a skin of a patient; (C) releasing the stretch force on the membrane after application to the skin, thereby causing the skin having the membrane attached thereto to compress; 
Gurtner discloses a skin treatment device and method of using the skin treatment device (600, see Fig. 6), wherein the device comprises an elastic membrane (600, see para. [0071] “elastic material”) and an adhesive layer (626, see para. [0060] “adhesive”), wherein the method includes applying a force to a segment of the elastically deformable membrane to a stretched length that is greater than the original length of the membrane (see paras. [0062] and [0071]); applying the stretched membrane to a skin of a patient (see para. [0062]);  releasing the stretch force on the membrane after application to the skin, thereby causing the skin having the membrane attached thereto to compress (see para. [0062]); and wherein the segment of elastically deformable membrane has an antimicrobial agent associated with at least a portion of a surface thereof (see para. [0067]) in order to reduce the stress at the wound sight by isolating the wound from exogenous and / or endogenous stress to reduce scar formation at the wound (see para. [0062]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the membrane in Cartmell to be elastic and the method in Cartmell to include applying a force to a segment of the elastically deformable membrane to a stretched length that is greater than the original length of the membrane; applying the stretched membrane to a skin of a patient;  releasing the stretch force on the membrane after application to the skin, thereby causing the skin having the membrane attached thereto to compress; and wherein the segment of elastically deformable membrane has an antimicrobial agent associated with at least a . 
 
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell in view of Gurtner, as applied to claim 1 above, and in further view of Kairinos (U.S. Pub. No. 2009/0318842 A1, hereinafter “Kairinos”). 
Cartmell in view of Gurtner discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 8, further comprising the step of placing a tension protector pad on the at least one external fixation member following step (D), wherein the tension protector pad has a bonding material associated with at least a portion of a surface thereof that attaches the tension protector pad to the membrane, and wherein the tension protector pad distributes a force exerted by a leading edge of the external fixation device around an area of skin disposed beneath the tension protector pad; regarding claim 9, wherein the tension protector pad has at least one antimicrobial agent associated therewith; and regarding claim 10, wherein the tension protector pad has a cavity in which the at least one antimicrobial agent is disposed.
Karirinos discloses a tension protector pad (10, see Fig. 5) for use with a membrane (34), wherein the tension protector pad is placed on at least one external fixation member (24, see Fig. 5), wherein the tension protector pad has a bonding material (14, see para. [0045]) associated with at least a portion of a surface thereof that attaches the tension protector pad to the membrane (see para. [0045]), and 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Cartmell in view of Gurtner to include placing a tension protector pad on at least one external fixation member, wherein the tension protector pad has a bonding material associated with at least a portion of a surface thereof that attaches the tension protector pad to the membrane, and wherein the tension protector pad distributes a force exerted by a leading edge of the external fixation device around an area of skin disposed beneath the tension protector pad; wherein the tension protector pad has at least one antimicrobial agent associated therewith; and wherein the tension protector pad has a cavity in which the at least one antimicrobial agent is disposed in further view of Kairinos in order to further aid in the prevention of infection around the external fixation member.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell in view of Gurtner, as applied to claim 1 above, and in further view of Rastegar et al. (U.S. Pub. No. 2008/0146982 A1, hereinafter “Rastegar”). 

Rastegar discloses an elastically deformable membrane (101, see Figs. 1a-1c, see para. [0042]), wherein a portion of the membrane is formed of a substantially non-stretchable material (107, see para. [0042]) in order to prevent the elastically deformable membrane from returning to its original shape / state while attached to the non-stretchable layer (see paras. [0042]-[0043]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the elastically deformable membrane in Cartmell in view of Gurtner to include a substantially non-stretchable material layer in further view of Rastegar in order to prevent the elastically deformable membrane from returning to its original shape / state while attached to the non-stretchable layer. 

Allowable Subject Matter
Claim(s) 12-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim(s) 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
a method of reducing a risk of infection, comprising the steps of: applying a force to an elastically deformable membrane to stretch the membrane; applying the stretched membrane to the skin; releasing the stretched force; inserting an external fixation device; and as per claim 12, G) separating at least a portion of the membrane so as to release a portion of the tension in the skin at a rate that is similar to a rate at which the distraction force is applied; and (H) repeating steps (F) and (G) over a period of time, thus allowing the skin to move at a rate similar to the external fixation member(s) inserted therethrough.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Lavender et al. (U.S. Patent 5,080,661), Sanders, Jr (U.S. Patent 10,695,237 B1) disclose surgical pin wound dressings. 
Levinson et al. (U.S. Pub. No. 2018/0185196 A1), Kennedy et al. (U.S. Patent 10,123,789 B1) disclose compressible wound dressings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773